                        Case 1:19-cr-00745-RMB Document 21 Filed 02/21/20 Page 1 of 1
Federal Defenders                                                                                 Southern District
                                                                    52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                                Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                                    Southern District of New York
Dm1id E. Patton                                                                                          Jennifu L. Brow11
Executive Director                                                                                       Awmiey-in-Charge
and Attomey-in-Cl,ief
                                          MEMO ENDORSED
                                                                     February 21, 2020
         VIAECF

         The Honorable Richard M. Berman
         United States District Judge                                        USDCSDNY
         Daniel Patrick Moynihan U.S. Courthouse
                                                                             DOCUMENT
         500 Pearl Street
         New York, NY 10007                                                  ELECTRONICALLY FILED
                                                                             DOC#:
         RE:         United States v. Mitchell McPhee                        DATEF-I L-E-D:_
                                                                                           2,--,../2,
                                                                                                   - 1--1-l2,
                                                                                                          - ()l--,,-C
                     19 Cr. 745 (RMB)

         Dear Judge Berman:

                 I write with the consent of the Government-to respectfully request that the Court
         temporarily modify Mr. McPhee's bail conditions to permit him to travel to Hamden, Connecticut on
         Saturday, February 22, 2020, and return to New York City the same day to continue to help his Uncle
         with his move. On September 25, 2019, Magistrate Judge Robert W. Lehrburger set the following bail
         conditions, inter alia: A $50,000 personal recognizance bond secured by two financially responsible
         persons; travel limited to SONY/EDNY; surrender of travel documents and no new applications;
         pretrial supervision as directed; curfew with electronic monitoring; and defendant to continue or
         seek employment. Mr. McPhee has been fully compliant with his bail conditions.

                  Mr. McPhee's uncle is still in the process of moving to Hamden, Connecticut, and he would
         like to pay Mitchell to continue to help with the move. With the Court's permission, Mr. McPhee would
         depart from New York at 9AM on Saturday, February 22, and return from Connecticut by 9PM the
         same day. Thank you for your consideration of this matter.


                                                                      Re~
                                                                       Isl
                                                                       Ian Marcus Amelkin
                                                                       Assistant Federal Defender
                                                                       (212} 417-8733



                         G)(AY\~ ·
                                COf'\<itY\+,
                                             'Z!:t 1firlaa1o1
                         ()(\                    HONORABLE RICHARD M. BERMAN
                                                 UNITED STATES DISTRICT JUDGE

                                                 i- 11-, I 2-02-D
